DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 8 is objected to because “the workpiece” should read ‘the cylinder’ to be consistent with the rest of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
	Regarding claims 3 and 6: the claim recites “the at least one multi-axis roller including a first multi-axis roller”. The phrase “at least one multi-axis roller” already requires there to be “a first multi-axis roller”. Therefore, it is unclear if the first multi-axis roller is intended to be the at least one multi-axis roller or additional to it. They are being interpreted to be the same.
	Regarding claim 7: it is unclear what is meant by “further comprising the first roller” since claim 1 already recites the “multi-axis roll-forming system … comprising … a first roller”.
Further, it is unclear which of the “work surface” and the “inward-facing surface” the term “it” in line 3 is referring to.
	Correction for the above list of issues is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Friese et al. (DE 102010000004 A1), in view of Kaesemeyer (US 3,282,078 A) and Paton et al. (US 4,455,852 A).
Regarding claim 1: Friese discloses a multi-axis roll-forming system for forming a stepped diameter in a cylinder, comprising:
a support (3, 5, fig. 5) that spins about a rotation axis (via spindle 2) while supporting a cylinder (pipe 1) (see fig. 5 and ¶ 28);
a first roller (7) that translates perpendicularly to the rotation axis (see the directional arrows associated with roller 7); and
at least one multi-axis roller (8; every roller has an axis of rotation and any other axes extending through it that one may desire to arbitrarily assign to it and, thus, every roller is a multi-axis roller) that moves radially outward (see the directional arrows associated with roller 8), relative to the rotation axis (see fig. 5).
Friese does not explicitly disclose first and second actuators for moving the first rollers (7) and the multi-axis rollers (8), respectively.
However, the skilled artisan understands that there must be actuators that move said rollers in accordance with the directional arrows associated with said rollers in the figures. Moreover, Kaesemeyer teaches a multi-axis roll-forming system (fig. 1) comprising actuators (40-42 and 45-47) for moving the rollers (50, 74).
Friese does not explicitly disclose that the multi-axis roller (8) is movable along the rotation axis.
However, the skilled artisan understands that to get from the position of the multi-axis roll-forming system of fig. 2 to that of fig. 3 the left-hand side structures in fig. 2 must move relative to the right-hand side structures, or vice versa, or both sides move towards each other, all options being equally as obvious. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rollers (8) to be movable towards and away from each other along the rotation axis. Furthermore, Kaesemeyer teaches the multi-axis roller (50) is movable along the rotation axis via an actuator (40-42) (see fig. 1).
Friese is silent regarding moving the multi-axis roller (8) upward along the rotation axis. This is only because the text of Friese does not state the orientation of the multi-axis roll-forming system, and the orientation of the system and the rotation axis depicted in the figures is horizontal.
However, Paton teaches a multi-axis roll-forming system comprising a support (2, fig. 1) that rotates about a vertical axis while supporting a workpiece (1) (col. 3, lns. 11-12), wherein a multi-axis roller (5; col. 3, ln. 39) is configured to move upward along the vertical axis of the workpiece (1) (see figs. 1-2 and col. 3, lns. 16-18).
Therefore, configuring a support to rotate about a vertical axis is a known technique in the art that allows for sufficient roll-forming of a workpiece and, thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the multi-axis roll-forming system of Friese such that the axis of rotation of the support is vertical, because choosing from known orientations allowing for sufficient functionality of the system and sufficient roll-forming of the workpiece would be obvious to the skilled artisan. The proposed modification would result in Friese’s second actuator being configured to move the multi-axis roller upward along the rotation axis (see annotated fig. 5 of Friese below, illustrating one example of the proposed modification).

    PNG
    media_image1.png
    564
    526
    media_image1.png
    Greyscale

Annotated Figure 5 of Friese


Regarding claim 2, which depends on claim 1: modified Friese teaches the first actuator translates the first roller (bottom 7 in fig. 5 above) radially outward (see the directional arrows corresponding to 7), relative to the rotation axis, from a position underneath the support (3, 5), to press against an inward-facing surface of a lower portion of the cylinder (1) that extends below the support (compare fig. 4 with fig. 5 above); and
the at least one second actuator (see clm. 1 above) moves the at least one multi-axis roller (8) radially outward and upward from a position underneath the support (3, 5), to press against the inward-facing surface (see fig. 5 above).
Regarding claim 3, which depends on claim 1: Friese discloses a first roller arm to which a first multi-axis roller of the at least one multi-axis roller is coupled (see fig. 5 above, bottom roller 8 is being interpreted as the first multi-axis roller of the at least one multi-axis roller, and the structure to which it is attached is the first roller arm).
Friese is silent regarding the first roller arm being connected to a pivot joint having a pivot axis that is perpendicular to the rotation axis; and
the at least one second actuator including a first linear-drive actuator that is coupled to the first roller arm and extends along the rotation axis (the recitation “to force the first multi-axis roller to pivot about the pivot axis” is intended use and is not being given patentable weight).
However, Kaesemeyer teaches a multi-axis roll-forming system comprising a first roller arm (43, fig. 1) connected to a first multi-axis roller (50) via a pivot joint (48, 51, 52) having a pivot axis that is perpendicular to the rotation axis (horizontal centerline axis of the workpiece 65); the pivot joint allows for adjustment of the angle of the roller relative to the workpiece (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first roller arm of Friese to the first multi-axis roller via a pivot joint having a pivot axis perpendicular to the rotation axis, thereby allowing an angle of the roller relative to the workpiece to be adjusted, as taught by Kaesemeyer.
Further, Kaesemeyer teaches a first linear-drive actuator (40-42; the actuator drives the roller arm 43 in a linear manner and, thus, is a linear-drive actuator) that is coupled to the first roller arm (43) and extends along the rotation axis (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Friese with a first linear-drive actuator coupled to the roller arm and extending along the rotation axis, thereby providing movement of the first multi-axis roller along the rotation axis, as taught by Kaesemeyer, which also provides Friese with more robust control of the first multi-axis roller.
Regarding claim 4, which depends on claim 3: Friese is silent regarding the first roller arm including a slider joint that allows the first multi-axis roller to translate along a longitudinal axis of the slider joint; and
the at least one second actuator further including a second linear-drive actuator that translates the first multi-axis roller perpendicularly to the rotation axis when the first linear-drive actuator orients the longitudinal axis perpendicularly to the rotation axis.
However, Kaesemeyer teaches the first roller arm (43, fig. 1) includes a slider joint (44) that supports the first roller arm and that allows the first multi-axis roller (50) to be driven by the actuator (45-47) linearly along a longitudinal axis of the slider joint (see fig. 1), thereby serving as a guide for the first roller arm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friese such that the first roller arm includes a slider joint that allows the first multi-axis roller to translate along a longitudinal axis of the slider joint, thereby providing Friese with means for guiding linear movement of the first multi-axis roller, as taught by Kaesemeyer.
Further, Kaesemeyer teaches a second linear-drive actuator (45-47) that translates the first multi-axis roller (50) perpendicularly to the rotation axis (see fig. 1) when the first linear-drive actuator (40-42) orients the longitudinal axis perpendicularly to the rotation axis (the limitation is a contingent limitation and, thus, only the claimed structure needs to be taught by the prior art; see MPEP 2111.04 § II).
Therefore, because Kaesemeyer teaches a linear-drive actuator is sufficient to provide movement of a multi-axis roller perpendicularly to a rotation axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friese’s second actuator to include a second linear-drive actuator for providing the movement of the multi-axis roller perpendicularly to the rotation axis, because selecting from known types of actuators providing for sufficient functionality would be obvious to the skilled artisan. 
Regarding claim 5, which depends on claim 3: Friese discloses the at least one multi-axis roller (8) includes a second multi-axis roller (top roller 8, fig. 5 above).
Friese is silent regarding the at least one second actuator further including a second linear-drive actuator that translates the second multi-axis roller perpendicularly to the rotation axis.
However, Kaesemeyer teaches a second multi-axis roller (74) driven perpendicularly to the rotation axis by a second linear-drive actuator (see 45-47 in annotated fig. 1 of Kaesemeyer below).
Therefore, because Kaesemeyer teaches a linear-drive actuator is sufficient to provide movement of a multi-axis roller perpendicularly to a rotation axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friese’s second actuator to include a second linear-drive actuator for providing the movement of the second multi-axis roller perpendicularly to the rotation axis, because selecting from known types of actuators providing for sufficient functionality would be obvious to the skilled artisan. 

    PNG
    media_image2.png
    387
    300
    media_image2.png
    Greyscale

Annotated Figure 1 of Kaesemeyer


Regarding claim 6, which depends on claim 1: Friese discloses the at least one multi-axis roller (8) including a first multi-axis roller (bottom 8 in fig. 5 above) having multiple circular edges that press against an inward-facing surface of the cylinder (fig. 5 above).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Friese, in view of Paton, and further in view of Eriksson (US 2016/0245437 A1).
Regarding claim 7, which depends on claim 6: the first roller (7, fig. 4) including a work surface that presses against the inward-facing surface of the workpiece (1) to angle it.
Friese is silent regarding the work surface of the first roller having a truncated cone work surface that presses against the inward-facing surface of the workpiece to angle it outward according to a slant angle of the work surface.
However, Eriksson teaches a multi-axis roll-forming system comprising rollers (2, fig. 4; 8, fig. 5) having truncated cone work surfaces configured to press against the inward-facing surface of the workpiece (1) to angle it outward according to a slant angle of the work surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first roller to have a truncated cone work surface configured to press against the inward-facing surface of the workpiece to angle it outward according to a slant angle of the work surface, as taught by Eriksson.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Friese, in view of Paton, and further in view of Jung (US 2015/0367394 A1).
Regarding claim 8, which depends on claim 1: modified Friese is silent regarding an anvil forming a cavity that fits over the workpiece, the cavity having an upper portion characterized by a first diameter that matches an outer diameter of the cylinder and a lower portion adjacent the upper portion and characterized by a second diameter that is greater than the first diameter, the at least one multi-axis roller cooperatively expanding a diameter of a lower portion of the cylinder positioned in the lower portion of the cavity to form a stepped-diameter cylinder from the cylinder. Note that the multi-axis rollers (8 in fig. 5 above) serve the same purpose as the claimed anvil, namely, providing a template to form the workpiece to. 
And Jung teaches an anvil (200) forming a cavity that fits over the cylinder (100) (see fig. 3a), the cavity having an upper portion characterized by a first diameter that matches an outer diameter of the cylinder (see fig. 3a) and a lower portion (210, fig. 3b) adjacent the upper portion and characterized by a second diameter that is greater than the first diameter (see fig. 4), the at least one multi-axis roller (310, 320) cooperatively expanding a diameter of a portion of the cylinder positioned in the second portion of the cavity (see figs. 3a-4). Jung teaches that this configuration increases the efficiency of the roll-forming process (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Friese with an anvil having a cavity that fits over the workpiece and shaped to match the outer surface of the product (12, fig. 6 of Friese), and to replace the multi-axis rollers (8) with shaping rollers (11, fig. 5 of Friese), which are also multi-axis rollers, thereby increasing the efficiency of the roll-forming process as taught by Jung, and simplifying the multi-axis roll-forming system of Friese as the rollers (8) and their associated roller arms and actuators would no longer be needed.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-	Oka et al. (JP 2015-221443 A); at least the figures are pertinent to at least claim 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725